Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 1, 2-14, 16, 20-22 and 24-25:    The invention is a method and an apparatus for target detection. Independent claims 1 and 12, identify the following unique and distinct limitations:   “the images to be detected comprise: a first image to be detected corresponding to a direct incidence light source, and a second image to be detected corresponding to an oblique incidence light source, determining a first region image from the first image to be detected and a second region image from the second image to be detected based on an optical axis of the image acquiring device and a preset re-projection rule, there is a corresponding relationship between pixels of the first region image and pixels of the second region image, and pixels with the corresponding relationship correspond to points at the same position in the region to be detected, calculating a similarity value between the first region image and the second region image, based on gray scale values of each pixel of the first region image and the second region image and determining whether a target exists in the region to be detected based on the calculated similarity value“.  The prior art of record to Morimoto et al. (Automatic Iris Segmentation Using Active Near Infrared Lighting, IEEE 1530-1834/05, pages 1-7) and Gurtner et al. (Twin-beam real time position estimation of micro-objects in 3D, arXiv: 1701.08963v2 [physics.ins- det], 1 Feb 2017, pages 1-8).disclose target detection, obtaining a plurality of images acquired by an image acquiring device when a region to be detected is illuminated by light sources with different illuminating angles as images to be detected,  the different illuminating angles correspond to different images to be detected  and 

                         Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
 February 19, 2022